department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b formation date c state m related for-profit entity dear date september employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of c on b according to your bylaws you were formed to provide scholarships for public educational institutions you assist educational institutions in attracting funding for endowed scholarships from college and university alumni faculty staff and supporters by offering them in return for their gifts the right to niches individual compartments containing urns holding cremated human remains in a columbarium located on the campuses of such institutions you identify a donor or donors who will fund the educational institution’s construction of a columbarium on its campus in exchange the donor receives exclusive naming rights to the columbarium this donor will also provide funding for the creation of an endowed scholarship in his or her name at that institution agreements for the construction of each columbarium will be negotiated between the donor and the educational_institution each such agreement will provide for the marketing and promotion of the niches by m you were formed by m a business owned by the three members of your board m will oversee your day to day operations m is in the business of selling columbaria to funeral homes or family members for interment of deceased at an approved location designated by the funeral home or family members however m will only promote and market the niches of the columbaria established by educational institutions with its assistance m will not be directly involved in the construction of these columbaria donor and educational_institution will agree on location and design and the institution will award construction contracts through an open bidding process m will receive no payments relative to the design or construction of the columbaria apart from bringing together the columbarium donor s and educational institutions for which m is rewarded with a contract to market and promote the columbarium you are a non-operating entity your sole purpose is to receive tax-deductible donations for endowed scholarship funds or the construction of columbaria you describe yourself as a conduit or intermediary through which charitable_contributions will be distributed to a college or university or their affiliated organizations you will provide no additional services you will not oversee or be involved in the awarding of scholarships and or the distribution of any scholarship funds the criteria for applying selecting and awarding of scholarships will be established between the donor and the institution at the time the endowed scholarship is created and initially funded each institution will thereafter be responsible for overseeing the scholarship guidelines for their institution after the columbarium has been constructed and the endowed fund created other donors may make contributions to the endowed scholarship funds or to the columbarium construction fund the contribution entitles the donor to a niche in the columbarium in effect it is promoted as a quid_pro_quo_contribution however the ultimate beneficiary the educational_institution does not pay the costs of the premium -- the right to a niche instead m interposed between the donor and the educational_institution receives payment directly from the donor percent is for the scholarship endowment or the columbarium fund donors have the options of contributing it themselves to a qualified sec_501 tax-exempt_organization associated with the college or university or directing you to pay it to such organization for construction of a columbarium or the scholarship endowment m created you to provide this second convenient option to the donors percent of the donor’s total_payment goes to m to cover its operating costs any material restrictions made by a donor as to their contribution will be negotiated and agreed to at the time the donor and institution enter into an agreement setting forth the terms and conditions for both the construction of the columbarium and the creation of the endowed scholarship fund m and you will abide by those terms when making distributions into the endowed scholarship fund at each individual institution you will prepare annual reports showing all revenues received from the sale of niches and the dates disbursements were made to each institution having a columbarium law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in sec_501 and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or the operational_test it is not exempt letter rev catalog number 47630w sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that took physicians on tours throughout the world providing continuing medical education seminars during the tours the tours were arranged by a travel agency in which a trustee of the petitioner had an ownership_interest the petitioner used the agency exclusively for all travel arrangements there is no evidence that the nonprofit solicited competitive bids from any other entity the agency billed travel charges directly to the individuals participating in the tours the petitioner prepared and distributed brochures promoting their program but emphasizing its sightseeing and recreational component rather than the medical curriculum the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in 82_tc_196 the court held that a nonprofit organization which operated bingo_games on the premises of a for-profit business while it conducted its regular business activity the sale of food and beverages and turned over its profits to various scholarship funds could not be regarded as operated exclusively for one or more exempt purposes because more than an insubstantial part of its activities was not in furtherance of an exempt_purpose the bingo_games were conducted by the owners of the business who allowed the bingo players to be solicited by their employees to purchase food and beverages from these facts the court concluded that more than an insubstantial purpose of the petitioner's activities was to attract persons by the way of the bingo_games onto the premises in the expectation that they would purchase food and beverages while participating in the games petitioner's activities were thus in substantial part designed to enhance the profitability of the business petitioner argued that its operations and the business’s were separate because the receipts from the bingo_games and the receipts from food and beverage sales were accounted for separately and that because no cash payments were made by the petitioner to the business for either rent or wages that all of petitioner's activities were for an exempt_purpose the court however found that the activities of petitioner and business were so interrelated as to be functionally inseparable regardless of the manner of accounting of receipts and disbursements letter rev catalog number 47630w in kj's fund raisers inc v commissioner 74_tcm_669 the court held that a nonprofit organization which sold lottery tickets on the premises of a for-profit business had a substantial non-exempt purpose to enhance the profits of the for-profit business the owners of the for-profit business formed the nonprofit organization purportedly to raise funds for distribution to charitable causes the nonprofit's lottery tickets were sold during the regular business hours by the owners and employees of the for-profit business although the petitioner contended that the activity did not have the effect of increasing the sales of beverages the court held that kj's place benefited from the publicity surrounding donations given by petitioner application of law you are not described in sec_501 of the code because you are not operated exclusively for charitable and educational_purposes you do not meet the provisions of sec_1_501_c_3_-1 because you do not meet the operational_test failing the requirement of sec_1_501_c_3_-1 that no more than an insubstantial part of your activities is devoted to a non-exempt purpose you are not operated exclusively for exempt purposes because you serve private interests rather than public interests as required by sec_1_501_c_3_-1 your activities substantially benefit m and your board members its proprietors you describe yourself as a conduit or intermediary you exercise no control_over the donations you receive and pay out you simply receive funds from donors and direct them to the schools or exempt entities affiliated with them as the donors direct you abide by the terms of the agreements your donors make with the schools you are simply as a pass-thru_entity engaging in no charitable operations of your own your sole purpose is to provide a convenience for persons who are simultaneously contributing to endowed scholarship funds and reserving niches through m and who would otherwise have to make separate arrangements to contribute to the scholarship endowments or columbarium construction funds the fact that there is no monetary interchange is immaterial a realistic look at the operations of the two entities shows that their activities are so interrelated as to be functionally inseparable separate accountings of receipts and disbursements does not change that fact you are similar to the organization described in better business bureau you were formed for the substantial purpose of providing custom to a related for-profit organization m you are like international postgraduate medical foundation in that m benefits substantially and non- incidentally from the activities which you carry on even though you make no payments directly to m by providing a convenience to m’s clients in a similar way the petitioner in the case benefited the related agency by arranging the tours exclusively through the related agency and promoting them through brochures ostensibly soliciting participation in its programs kj’s fund raisers held that the nonprofit’s activities served the commercial purposes of for-profit organizations that formed them even where individuals unrelated to the for-profit organizations formally controlled the nonprofit similarly you have been set up by m a related for-profit to provide a way for purchasers of niches from m to make donations to schools this activity is a valuable inducement to purchase a niche through m resulting in a substantial private benefit to m and its owners your board members like p l l scholarship fund you cannot be regarded as operated exclusively for one or more exempt purposes because more than an insubstantial part of its activities was not in furtherance of an exempt_purpose letter rev catalog number 47630w your activities are likewise thus in substantial part designed to enhance the profitability of the related business m even though there is no monetary exchange and separate_accounts are kept conclusion based on the above facts and legal analysis we conclude that you fail to meet the operational_test of sec_501 of the code you are operated to serve the private interest of m and your board members who own m if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status e one of the following declarations letter rev catalog number 47630w if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely enclosure publication stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
